Case 2:18-cv-00053-JRG Document 126 Filed 05/22/19 Page 1 of 5 PageID #: 2614



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                 §
                                               §
       Plaintiff,                              §
                                               §         Civil Action No. 2:18-cv-53-JRG
v.                                             §                   LEAD CASE
                                               §
NETSCOUT SYTEMS, INC.,                         §           JURY TRIAL DEMANDED
                                               §
       Defendant.                              §


                    SEVENTH AMENDED DOCKET CONTROL ORDER


       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

Current Deadline       Amended Deadline                               Event

September 9, 2019      December 9, 2019        *Jury Selection – 9:00 a.m. in Marshall, Texas
                                               Before Judge Rodney Gilstrap

August 15, 2019        November 13, 2019       *Pretrial Conference – 9:00 a.m. Marshall,
                                               Texas before Judge Rodney Gilstrap

August 7, 2019         November 13, 2019       *Notify Deputy Clerk in Charge regarding the
                                               date and time by which juror questionnaires shall
                                               be presented to accompany jury summons if the
                                               Parties desire to avail themselves the benefit of
                                               using juror questionnaires1




       1
         The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.
Case 2:18-cv-00053-JRG Document 126 Filed 05/22/19 Page 2 of 5 PageID #: 2615




Current Deadline   Amended Deadline                          Event

August 7, 2019     November 6, 2019   *Notify Court of Agreements Reached During
                                      Meet and Confer

                                      The parties are ordered to meet and confer on
                                      any outstanding objections or motions in limine.
                                      The parties shall advise the Court of any
                                      agreements reached no later than 1:00 p.m. three
                                      (3) business days before the pretrial conference.

August 5, 2019     October 30, 2019   *File Joint Pretrial Order, Joint Proposed Jury
                                      Instructions, Joint Proposed Verdict Form,
                                      Responses to Motions in Limine, Updated
                                      Exhibit Lists, Updated Witness Lists, and
                                      Updated Deposition Designations

July 29, 2019      October 30, 2019   *File Notice of Request for Daily Transcript or
                                      Real Time Reporting.

                                      If a daily transcript or real time reporting of court
                                      proceedings is requested for trial, the party or
                                      parties making said request shall file a notice
                                      with the Court and e-mail the Court Reporter,
                                      Shelly Holmes at:
                                      shelly_holmes@txed.uscourts.gov

July 29, 2019      October 25, 2019   File Motions in Limine

                                      The parties shall limit their motions in limine to
                                      issues that if improperly introduced at trial would
                                      be so prejudicial that the Court could not
                                      alleviate the prejudice by giving appropriate
                                      instructions to the jury.

July 29, 2019      October 25, 2019   Serve Objections to Rebuttal Pretrial Disclosures

July 22, 2019      October 18, 2019   Serve Objections to Pretrial Disclosures; and
                                      Serve Rebuttal Pretrial Disclosures

July 12, 2019      October 8, 2019    Serve Pretrial Disclosures (Witness List,
                                      Deposition Designations, and Exhibit List) by the
                                      Party with the Burden of Proof




                                         2
  Case 2:18-cv-00053-JRG Document 126 Filed 05/22/19 Page 3 of 5 PageID #: 2616




  Current Deadline           Amended Deadline                                    Event

                             October 8, 2019            *Responses to Dispositive Motions, Motions to
                                                        Strike Expert Testimony and Daubert Motions.
                                                        Responses to dispositive motions that were filed
                                                        prior to the dispositive motion deadline,
                                                        including Daubert Motions, shall be due in
                                                        accordance with Local Rule CV-7(e), not to
                                                        exceed the deadline as set forth in this Docket
                                                        Control Order.2 Motions for Summary Judgment
                                                        shall comply with Local Rule CV-56.


  July 3, 2019               September 24, 2019         *File Motions to Strike Expert Testimony
                                                        (including Daubert Motions)

                                                        No motion to strike expert testimony (including a
                                                        Daubert motion) may be filed after this date
                                                        without leave of the Court.

  July 3, 2019               September 24, 2019         *File Dispositive Motions

                                                        No dispositive motion may be filed after this date
                                                        without leave of the Court.

                                                        Motions shall comply with Local Rule CV-56
                                                        and Local Rule CV-7. Motions to extend page
                                                        limits will only be granted in exceptional
                                                        circumstances.     Exceptional   circumstances
                                                        require more than agreement among the parties.

  June 25, 2019              September 18, 2019         Deadline to Complete Expert Discovery

  June 11, 2019              September 6, 2019          Serve Disclosures for Rebuttal Expert Witnesses

  May 28, 2019               August 6, 2019             Serve Disclosures for Expert Witnesses by the
                                                        Party with the Burden of Proof
                                                        Deadline to Reduce Prior Art References and
                                                        Obviousness Combinations.

  May 23, 2019               July 30, 2019              Deadline to Complete Fact Discovery and File
                                                        Motions to Compel Discovery

  New Deadline               July 23, 2019              Deadline to Reduce Asserted Claims


        2
          The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a
motion in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
movant and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the
deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.
                                                           3
Case 2:18-cv-00053-JRG Document 126 Filed 05/22/19 Page 4 of 5 PageID #: 2617




Current Deadline       Amended Deadline                             Event


New Deadline           June 17, 2019          Defendants to      serve amended       disclosures
                                              pursuant to P.R. 3-3 and 3-4.

New Deadline           May 24, 2019           Plaintiff to serve amended disclosures pursuant
                                              to P.R. 3-1 and 3-2.


(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement,
the Court will appoint a mediator. The parties should not file a list of mediators to be considered
by the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing is completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
the Court. These copies shall be delivered no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
                                                   4
Case. 2:18-cv-00053-JRG Document 126 Filed 05/22/19 Page 5 of 5 PageID #: 2618




date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 22nd day of May, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                5
